NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into as of May 1, 2006, between Joy Global Inc. (the
“Company”) and Edward L. Doheny II (the “Employee”). In consideration of the
mutual promises and covenants made in this Agreement and the mutual benefits to
be derived from this Agreement, the Company and the Employee agree as follows:

 

1.            Grant of Stock Option. Subject to the provisions of this Agreement
and to the provisions of the Joy Global Inc. 2003 Stock Incentive Plan (as
amended from time to time, the “Plan”), the Company hereby grants to the
Employee as of May 1, 2006 (the “Grant Date”) the right and option (the “Stock
Option”) to purchase 30,000 shares of common stock of the Company, par value
$1.00 per share (“Common Stock”), at the exercise price of $66.99 per share. The
Stock Option is a Nonqualified Stock Option. Unless earlier terminated pursuant
to the terms of this Agreement, the Stock Option shall expire on the tenth
anniversary of the Grant Date. Capitalized terms used and not defined in this
Agreement have the meanings given to them in the Plan.

2.            Exercisability of the Stock Option. The Stock Option shall become
vested and exercisable as follows: one-third of the shares covered thereby
(rounded up to the next whole share) on May 1, 2007, an additional one-third of
such shares (rounded up to the next whole share) on May 1, 2008, and the
remainder of such shares on May 1, 2009, subject in each case to the prior
termination of the Stock Option. Notwithstanding the foregoing, the Stock
Option, to the extent outstanding, shall become immediately vested and fully
exercisable upon (a) a Change in Control or (b) a Termination of Employment due
to death or Disability. For purposes of this Agreement, Change in Control shall
have the meaning set forth in the Plan. Upon the effective date of the
Employee’s Termination of Employment for any reason other than death or
Disability, any portion of the Stock Option that is not vested as of such date
in accordance with the foregoing provisions of this Paragraph 2 shall cease
vesting and terminate immediately.

 

3.

Method of Exercise of the Stock Option.

 

(a)

The portion of the Stock Option as to which the Employee is vested shall be
exercisable by delivery to the Secretary of the Company of a written notice
stating the number of whole shares to be purchased pursuant to this Agreement
and the date on which the Employee wants to exercise the Stock Option and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased.

 

 

(b)

The full purchase price of the Stock Option shall be paid in cash, by wire
transfer, or by certified check or bank draft payable to the order of the
Company, by exchange of shares of unrestricted Common Stock of the Company
already owned by the Employee (that have been purchased on the open market by
the Employee or held for at least six months prior to exercise) and having an
aggregate Fair Market Value equal to the full purchase price, or by any other
procedure approved by the Committee, or by a combination of the foregoing.

 

 



 

 

 

(c)

Notice and payment may also be made through a brokerage firm pursuant to an
arrangement approved by the company in advance.

 

4.

Terminations of Employment.

 

(a)

If the Employee incurs a Termination of Employment due to Disability, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

 

(b)

If the Employee incurs a Termination of Employment due to death, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee's estate or by a person who acquired the right to exercise such
Stock Option by bequest or inheritance or otherwise by reason of the death of
the Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

 

(c)

If the Employee incurs a Termination of Employment due to Retirement, the
portion of the Stock Option, if any, which is exercisable at the time of such
Termination of Employment may be exercised at any time prior to the first to
occur of (i) three years after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of
the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.

 

(d)

If the Employee incurs a voluntary Termination of Employment by the Employee
(other than Retirement), the portion of the Stock Option, if any, which is
exercisable at the time of such Termination of Employment may be exercised at
any time prior to the first to occur of (i) 30 days after such Termination of
Employment or (ii) the expiration date of the Stock Option, and shall thereafter
expire. Any portion of the Stock Option that is not exercisable at the time of
such Termination of Employment shall expire as of such Termination of
Employment.

 

(e)

If the Employee incurs a Termination of Employment by the Company without Cause,
the portion of the Stock Option, if any, which is exercisable at the time of
such Termination of Employment may be exercised at any time prior to the first
to occur of (i) 90 days after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of
the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.

 

(f)

If the Employee incurs a Termination of Employment by the Company for Cause, the
entire Stock Option shall immediately expire as of such Termination of
Employment.

 

2

 



 

 

5.            Nontransferability of the Stock Option. The Stock Option is
non-transferable by the Employee other than (a) by will or the laws of descent
and distribution or (b) pursuant to a qualified domestic relations order. The
Stock Option may be exercised, during the lifetime of the Employee, only by the
Employee, the Employee’s guardian or legal representative, or any permitted
transferee described above.

6.            No Shareholder Rights Before Exercise. The Employee or a
transferee of the Stock Option shall have no rights as a shareholder with
respect to any shares covered by the Stock Option until the Employee or
transferee has given written notice of exercise, has paid in full for such
shares and, if requested by the Company, has given the representation described
in Section 12(a) of the Plan. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date the
events set forth above in this Paragraph 6 have occurred.

7.            Adjustment in the Event of Change in Stock. In the event of any
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), such as a stock split or a
corporate transaction, such as any merger, consolidation, separation, including
a spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), or any partial or complete liquidation
of the Company, the number and kind of shares subject to the Stock Option and/or
the exercise price per share may be adjusted by the Board or Committee as the
Board or Committee may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to the Stock Option shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.

8.            Payment of Transfer Taxes, Fees and Other Expenses. The Company
agrees to pay any and all original issue taxes and stock transfer taxes that may
be imposed on the issuance of shares acquired pursuant to exercise of the Stock
Option, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.

9.            Other Restrictions on Exercisability. The exercise of the Stock
Option and the delivery of share certificates upon such exercise shall be
subject to the requirement that, if at any time the Committee shall determine
that (a) the listing, registration or qualification of the shares of Common
Stock subject or related thereto upon any securities exchange or under any state
or federal law or (b) the consent or approval of any government regulatory body
is, in the case or (a) or (b), necessary or desirable as a condition of, or in
connection with, such exercise or the delivery or purchase of shares pursuant
thereto, then in any such event such exercise shall not be effective unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

10.          Taxes and Withholdings. No later than the date of exercise of the
Stock Option granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state and local taxes, and any non-U.S. taxes applicable to the Employee, of any
kind required by law to be withheld upon the exercise of such Stock Option, and
the Company shall, to the extent permitted or required by law, have the right

 

3

 



 

to deduct from any payment of any kind otherwise due to the Employee federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the exercise of such Stock Option.

 

11.

Confidential Information; Noncompetition; Nonsolicitation.

 

(a)

The Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its Affiliates and their respective businesses that the
Employee obtains during the Employee’s employment by the Company or any of its
Affiliates and that (i) is not public knowledge or (ii) became public knowledge
as a result of the Employee’s violation of this Paragraph 11(a) (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and includes, without limitation: product
design information, product specifications and tolerances, manufacturing
processes and methods, information regarding new product or new feature
development, information regarding how to satisfy particular customer needs,
expectations and applications, information regarding strategic or tactical
planning, information regarding pending or planned competitive bids, information
regarding costs, margins, and methods of estimating, and information regarding
key employees. The Employee shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Employee’s employment
by the Company or any of its Affiliates, except with the prior written consent
of the Company or as otherwise required by law or legal process. All computer
software, business cards, telephone lists, customer lists, price lists, contract
forms, catalogs, records, files and know-how acquired while an employee of the
Company or any of its Affiliates are acknowledged to be the property of the
Company or the applicable Affiliate(s) and shall not be duplicated, removed from
the possession or premises of the Company or such Affiliate(s) or made use of
other than in pursuit of the business of the Company and its Affiliates or as
may otherwise be required by law or any legal process, and, upon Termination of
Employment for any reason, Employee shall deliver to the Company (or the
applicable Affiliate, if the Employee is employed outside the United States),
without further demand, all such items and any copies thereof which are then in
his or her possession or under his or her control. Nothing in this Agreement is
intended to limit the Company's or its Affiliates' rights with respect to trade
secrets.

 

(b)

The Employee acknowledges that his or her employment may place him or her in a
position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Employee may be given access to and
asked to maintain and develop relationships with such customers. The Employee
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent
Employee from giving competitors unfair access to such relationships.

 

 

(c)

For a two-year period beginning on the Termination of Employment date, the
Employee will not, except upon prior written permission signed by the President

 

4

 



 

or an Executive Vice President of the Company, directly or indirectly, as owner,
partner, officer or employee, consult with, advise or engage in business with
any of the companies set forth on Exhibit 1 or with any corporation or entity
controlled by, controlling or under common control with any such company.
Exhibit 1 is attached to and forms a part of this Agreement. Notwithstanding the
foregoing, the Employee may make and retain investments in not more than three
percent of the equity of any such company if such equity is listed on a national
securities exchange or regularly traded in an over-the-counter market.

 

 

(d)

For a two-year period beginning on the Termination of Employment date, the
Employee will not, directly or indirectly (i) employ or solicit for employment
on behalf of any organization other than the Company or one of its Affiliates
any person (other than any personal assistant hired to work directly for the
Employee) employed by the Company or any of its Affiliates (or any person who
was so employed at any time during the preceding three months) or (ii) be
involved in any way, on behalf of any organization other than the Company or one
of its Affiliates, in the hiring process of any person (other than any personal
assistant hired to work directly for the Employee) known by the Employee (after
reasonable inquiry) to be employed by the Company or any of its Affiliates at
such time (or any person who was so employed at any time during the preceding
three months).

 

(e)

In the event of a breach of the Employee’s covenants under this Paragraph 11,
the entire Stock Option shall immediately expire as of the date of such breach.
The Employee acknowledges and agrees that such expiration is not expected to
adequately compensate the Company and its Affiliates for any such breach and
that such expiration shall not substitute for or adversely affect the remedies
to which the Company or any of its Affiliates is entitled under Paragraph 11(f)
or at law.

 

(f)

In the event of a breach of the Employee’s covenants under this Paragraph 11, it
is understood and agreed that the Company and any Affiliate(s) that employed the
Employee shall be entitled to injunctive relief, as well as any other legal or
equitable remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee in Paragraphs 11(a), (b), (c) and (d)
of this Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Employee agrees that the Company and any
Affiliate(s) that employed the Employee shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain the Employee from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company or its
affiliates may have.

 

5

 



 

 

 

(g)

The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 11 and the interpretation and enforcement of this
Paragraph 11, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 11.

12.          Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Employee:

Edward L. Doheny II

16705 Yardarm Lane

Cornelius, North Carolina 28031

 

If to the Company:

Joy Global Inc.

100 East Wisconsin Avenue, Suite 2780

Milwaukee, WI 53202

Attention: Corporate Secretary

 

Fax:

414-319-8520

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.

13.          Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 5.

14.          Laws Applicable to Construction. The interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.

15.          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

6

 



 

 

16.          Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

17.          Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

18.          Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

19.          Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

20.

Miscellaneous.

 

(a)

This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Employee at any time.

 

(b)

This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

7

 



 

 

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.

JOY GLOBAL INC.




Oren B. Azar

Secretary and Associate General Counsel

 

EMPLOYEE:

 

 

By:                                                                       

 

Edward L. Doheny II

 

 

8

 



 

 

EXHIBIT 1

 

COMPANIES

 

This Exhibit forms a part of the Nonqualified Stock Option Agreement, entered
into as of May 1, 2006, between Joy Global Inc. and Edward L. Doheny II.

 

 

1.

Bucyrus International, Inc.

 

2.

DBT Deutsche Bergbau-Technik GmbH

 

3.

Drives and Controls Services (DCS)

 

4.

Eickhoff Corporation

 

5.

Flanders Electric Motor Service

 

6.

Fletcher International or Fletcher Asset Management

 

7.

Hofmann Engineering Pty. Ltd.

 

8.

Hydramatic Engineering Pty. Ltd.

 

9.

L&H Industrial Inc.

 

10.

Longwall Associates, Inc.

 

11.

Oldenburg Group Inc.

 

12.

Stamler Corporation

 

13.

Voest-Alpine Bergtechnik

 

 

9

 

 

 